Name: Commission Regulation (EEC) No 1755/78 of 26 July 1978 supplementing the Annex to Regulation (EEC) No 771/74 laying down detailed rules for granting aid for flax and hemp
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 203/24 Official Journal of the European Communities 27 . 7 . 78 COMMISSION REGULATION (EEC) No 1755/78 of 26 July 1978 supplementing the Annex to Regulation (EEC) No 771 /74 laying down detailed rules for granting aid for flax and hemp Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308/70 of 29 June 1970 on the common organiza ­ tion of the market in flax and hemp ('), as last amended by Regulation (EEC) No 814/76 (2 ), and in particular Article 4 (5) thereof, Whereas the Annex to Commission Regulation (EEC) No 771 /74 of 29 March 1974 laying down detailed rules for granting aid for flax and hemp (3), as last amended by Regulation (EEC) No 1 309/76 (4 ), contains a list of varieties of flax grown mainly for fibre in order to distinguish these varieties from those grown mainly for seed ; whereas , as a result of the use in one Member State of three new varieties of flax grown mainly for fibre, the said Annex should be supplemented ; Article 1 With effect from the 1978 /79 marketing year, the varieties Ariane, Fanny and Regina shall be added to the Annex to Regulation (EEC) No 771 /74 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 July 1978 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 146, 4 . 7 . 1970, p. 1 . (2 ) OJ No L 94, 9 . 4 . 1976, p. 4 . (3 ) OJ No L 92, 3 . 4 . 1974, p. 13 . (4) OJ No L 146, 4 . 6 . 1976, p. 25 .